Citation Nr: 1450684	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  10-08 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, claimed as anxiety and/or depression.
 
2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for glaucoma.

4.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from August 9, 1972, to August 29, 1972.

The claims are before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appellant did not respond to the Board's inquiry to clarify whether he wanted a hearing before the Board and the Board deems any request for a hearing as withdrawn.

In April 2012 and May 2014, the Board remanded the case for further development; it is now before the Board for further appellate consideration.


FINDINGS OF FACT

1.  The appellant's only verified service is for a period of ACDUTRA of less than 90 days.

2.  An acquired psychiatric disability, a heart disability, hypertension, and glaucoma or any injury or disease that could be related to them are not shown in active service or for many years thereafter, and are not related to such service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability are not met.  38 U.S.C.A. §§ 101, 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2014).

2.  The criteria for service connection for a heart disability are not met.  38 U.S.C.A. §§ 101, 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2014).

3.  The criteria for service connection for glaucoma are not met.  38 U.S.C.A. §§ 101, 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2014).

4.  The criteria for service connection for hypertension are not met.   38 U.S.C.A. §§ 101, 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law, which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2014) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the appellant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim: 1) veteran status, 2) existence of a disability, 3) relationship between the disability and military service, but also concerning the "downstream" 4) disability rating and 5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim or, if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the appellant is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 
In this case, the appellant has received all essential notice, has had a meaningful opportunity to participate effectively in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  The RO provided the appellant with pre-adjudicatory letters in February and March 2009, which notified him of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the appellant and what information and evidence would be obtained by VA.  Additional notice letters were sent to the appellant in October 2013, May 2014, and July 2014.  He has also been advised as to how disability ratings and effective dates are assigned.  See Dingess, supra.  After all notice was provided, the RO readjudicated the claims in a September 2014 SSOC. 

VA's duty to assist includes assisting him in obtaining his service treatment records (STRs) and pertinent post-service treatment records (VA) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Relevant STR and personnel records, post-service VA, SSA, and private medical evidence, and statements of the appellant have been associated with the claims files.

The appellant has not been afforded a VA medical examination in conjunction with the current appeal, and upon review of the record, the Board has determined that such an examination is not warranted.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006) (a VA examination or opinion is necessary where there other criteria are met and there is "insufficient competent medical" evidence for VA to decide the claim).  In this regard, the Board denies the claims below on the basis that the Board finds that the evidence weighs against: (1) an in-service injury or disease that could be related to any of the claimed disabilities, (2) relevant chronic symptoms in service, and (3) against continuous symptoms of relevant chronic diseases since service.  The appellant has not otherwise provided evidence that indicates that there may be a nexus between the claimed disabilities and his service.  As the Board has found no in-service injury or disease to which a competent medical opinion could relate the claimed disabilities, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection.  See 38 U.S.C.A. § 5103A (a)(2) (West 2002); 38 C.F.R. § 3.159(d) (2014).

The appellant has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  In fact, in September 2014, in order to expedite processing of this claim, the appellant and his representative asked the Appeals Management Center (AMC) to forward the case to the Board immediately.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this claim have been satisfied.


Pertinent Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  

In this case, the appellant is currently diagnosed with coronary artery disease (arteriosclerosis) and hypertension (cardiovascular-renal disease), both of which are considered a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies with respect to the heart and hypertension claims.  However, such provision does not apply to the glaucoma claim as glaucoma is not considered a chronic disease for VA purposes.  And although a psychosis is considered a chronic disease, such a diagnosis is not shown in the record.

In addition, the Board notes that where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  In this case, however, the appellant had less than 90 days of service; therefore, this presumption is not available to him.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Service connection may also be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

For reference, a "veteran" is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. §§ 3.6(a)-(d).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").   See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."   See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally, Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.

Analysis

The appellant is currently diagnosed with glaucoma, hypertension, coronary artery disease, depression, and polysubstance abuse.  In addition, the appellant, as a layperson, is competent to report observable symptoms such as feeling depressed or anxious.  However, there is no competent evidence showing that his currently diagnosed disorders are etiologically related to his active service.  

The appellant's STRs are completely absent of any symptoms, treatment, or diagnoses referable to a psychiatric disability, hypertension, heart disability, or glaucoma.  The record shows that after two weeks of service, the appellant was referred to the Recruit Evaluation Unit by his Command because he could not keep up academically with the rest of the company.  Thus, after 21 days of service, an August 1972 Aptitude Board recommended that the appellant be discharged for unsuitability due to his inability to acquire learned skills and to meet the minimum training standards.  The Aptitude Board indicated that the appellant's mental status examination upon discharge was within normal limits; there were no obvious signs of psychosis, neurosis, or suicidal ideation.  Significantly, the August 1972 Aptitude Board affirmatively indicated on the report that the appellant had no mental or physical disability which would warrant discharge by reason of physical disability, and that report was signed by the appellant.  The Board affords great probative value to the service treatment and examination reports because they are probative both as to the Veteran's subjective reports and their resulting objective findings and were generated with a view towards ascertaining the Veteran's then-state of physical and mental fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).   Thus, the Board finds that the evidence weighs against the existence of any disease or injury in service.

Relevant complaints, treatment, and/or diagnoses of claimed disabilities are not shown in the record until decades after the appellant's military discharge in August 1972.  

The earliest report of drug abuse is shown on April 2002 VA social worker notes which reflect his use of cocaine.  Subsequent treatment records notate the appellant's drug abuse.  Notably, VA law precludes the payment of compensation for disability that is the result of a veteran's own willful misconduct, including the abuse of alcohol and drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2014); see also VAOPGPREC 2-97.  VA law also precludes compensation for primary alcohol abuse disabilities, and secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).   In this case, the appellant's substance abuse has not been related to any service-connected disability.  With regard to other psychiatric diagnoses, the record shows that the appellant was first referred to a VA mental health clinic due to depression in 2008.

As to the heart claim, the appellant reportedly had a myocardial infarction in 2011, decades after service discharge.  See July 2013 transcription report from St. Francis Medical Center.  In addition, the record shows that in April 2013, the appellant presented to the emergency room at St. Francis and was assessed with non-obstructive coronary artery disease with widely patent stents. 
  
Hypertension is not shown in the record until 2003.  In this regard, a May 2003 VA optometry consultation report is the first evidence of elevated blood pressure in the record.  At that time, the appellant was referred to his primary care physician for a hypertension evaluation, and in the following month, he was prescribed anti-hypertensive medication.  Similarly, open-angle glaucoma was not diagnosed until decades after service in March 2009.  

With regard to the service connection claim for glaucoma, the Board considered the SSA records and determination associated with the claims file.  That determination report reflects that the appellant was deemed disabled by SSA in April 2009 due blindness and low vision.  Significantly however, a SSA determination is evidence to be weighed and considered by VA, but is not binding upon VA because the criteria used by the SSA in such a decision are not the same as VA criteria.  See, e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Regardless, as noted, the records do not establish any eye disease or injury in service.

In his notice of disagreement, the appellant alluded to the fact his anxiety and depressive symptoms started in 1972 during his military service discharge, and he is competent to do so.  However, as noted above, there is no objective indication of any of his claimed disabilities in service or for decades after service.  This multi-year gap between treatment is one factor, among others, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim).   The Board finds the appellant's contemporaneous service treatment records more probative than any lay assertions of continuity of symptomatology, and weigh against a finding of continuity of the disabilities since service, as none of these disabilities were shown in service or any event in service that could have caused them.  Service connection for hypertension and coronary artery disease based on continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is therefore not warranted.  And as indicated, the provisions of continuity of symptomatology are not applicable to glaucoma, as it is not considered a chronic disease.  Moreover, although the appellant asserts that he has had psychiatric symptoms since service, the medical evidence does not show that he has ever been diagnosed with a psychosis, therefore the continuity of symptomatology provisions pursuant to 38 C.F.R. § 3.303(b) are also not applicable to the psychiatric claim.

The record also lacks competent evidence of a nexus between the appellant's claimed disabilities and service.  The only evidence of record supporting the Veteran's contentions that his claimed disabilities are related to service is his lay statements.  The Veteran is competent to report the history of his symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307 -08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, whether the Veteran's claimed disabilities (an acquired psychiatric disability, a heart disability, glaucoma and hypertension) are related to his service cannot be determined by mere observation alone.  The Veteran has not shown that he has the expertise in such complex medical matters to provide competent evidence as to the etiology of these claimed disabilities.  See Jandreau v. Nicholson, 492 F.3d at 1376-177.  Notably, he has not submitted any competent evidence relating his claimed psychiatric disability, heart disease, glaucoma, or hypertension to his service.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  Thus, the Board finds that the evidence weighs against the existence of a nexus between the current disability and any claimed injury or disease during service.

For the reasons discussed above, the Board finds that the preponderance of the lay and medical evidence of record shows that the claimed disabilities did not have their onset during service or are otherwise related to it.  The Board has accorded significant probative value to the contemporaneous service records which are negative for any relevant injury or disease and contain an affirmative statement signed by the Veteran that he was not suffering from any disability, and the post-service medical evidence, which do not reflect relevant complaints until decades after his 21 days of service; such is far more probative than the Veteran's more recent lay assertions.  The preponderance of the evidence is against the claims and there is no doubt to be resolved.  Service connection for claimed disabilities will therefore be denied.  



ORDER

Service connection for an acquired psychiatric disability is denied.

Service connection for a heart disability is denied.

Service connection for glaucoma is denied.

Service connection for hypertension is denied.



____________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


